United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, MEMPHIS BULK
MAIL CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1638
Issued: December 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2007 appellant filed a timely appeal from a May 25, 2006 merit decision of
the Office of Workers’ Compensation Programs that terminated her compensation benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the termination
issue.
ISSUE
The issue is whether the Office met its burden of proof in terminating appellant’s
compensation benefits.
FACTUAL HISTORY
On June 6, 2002 appellant, then a 44-year-old distribution clerk, filed a traumatic injury
claim stating that she injured her bilateral hips on the same day when she was struck by a piece
of equipment. She stopped work on June 7, 2002 and reported to Methodist Healthcare, where

she was diagnosed with lumbar contusion but was released to work the following day and
appears to have worked intermittently thereafter.1
In support of her claim, appellant provided several medical documents. A June 7, 2002
duty status report, on which the signature is illegible, diagnosed lumbar contusion. Appellant
also submitted several treatment notes from Dr. Arsen H. Manugian, a Board-certified
orthopedic surgeon, from examinations between June 10 and July 14, 2002. Dr. Manugian
diagnosed right arm tendinitis as well as cervical and thoracic myofascial strains superimposed
on mild preexisting early spondylotic changes. He also noted that appellant’s lumbar x-rays
which were taken in the emergency room were “normal for acute injury.” Appellant submitted
the x-ray report prepared on June 7, 2002 by Dr. Robert Yarborough2 who noted no acute bone
or joint abnormalities of the lumbar spine. The Office accepted her claim for lumbar
sprain/strain.
In an August 29, 2002 magnetic resonance imaging (MRI) scan report, Dr. Robert A.
Duke, a Board-certified radiologist, diagnosed central herniated nucleus pulposis at C4-5 and
diffuse posterior disc protrusion at C5-6. In a November 19, 2002 report, Dr. Gary L. Kellett, a
neurosurgeon, noted appellant’s history of injury and continuing complaints, concluding that
appellant’s course of conservative care had not yielded results and diagnosing cervical ruptured
discs at C4-5. On November 25, 2002 Dr. Manugian recommended cervical epidural injections.
In a December 9, 2002 MRI scan of appellant’s lumbar spine, Dr. Duke diagnosed disc
desiccation at L5-S1 and mild left foraminal stenosis at L4-5. On December 9, 2002
Dr. Manugian noted lumbar MRI scan results revealing degenerative changes as well as mild
diffuse bulging at L5-S1. In a December 16, 2002 report, he noted that appellant’s lumbar MRI
scan revealed degenerative changes and with no evidence of herniated nucleus pulposis or
central spinal canal stenosis. Appellant underwent a lumbar epidural block on January 9, 2003.
In a January 24, 2003 functional capacity evaluation, David M. Brick, an occupational
therapist, noted that appellant had full mobility and normal strength in her cervical spine but had
some limited trunk mobility. However, he reported that he was unable to provide work
restrictions because appellant displayed submaximal effort during the functional capacity testing.
On January 30, 2003 Dr. Manugian referenced the functional capacity evaluation and
Mr. Brick’s finding that appellant displayed submaximal effort and concluded that she could
return to full duty. However, on January 31, 2003 he noted that appellant was “apparently
unable to return without pain, to her work, stating that going upstairs has been causing increasing
amounts of back pain.”
In an undated reply to an Office questionnaire, Dr. Kellett stated that appellant’s
diagnosed cervical ruptured discs were caused by her work injury. He stated that the ruptured
1

Appellant did not claim any compensation until April 24, 2003. The record reflects that the Office paid
compensation for intermittent time lost from April 24 to May 12, 2003 under the present claim but in a
September 18, 2003 memorandum noted that appellant had another claim, Office file number 06208377, accepted
for cervical strain. The Office noted that it had incorrectly processed appellant’s payment under the present claim
and accordingly “zeroed out” the payment and transferred it to the proper claim 062083377. Claim No. 062083377
is not before the Board on the present appeal.
2

Dr. Yarborough’s specialty is not discernible from the record.

2

discs and corresponding symptoms were permanent, but also indicated that appellant’s prognosis
was excellent.
In an April 9, 2003 telephone memorandum, the Office noted that appellant had
requested that her cervical herniated nucleus pulposis be accepted. The Office did not accept a
cervical condition but authorized a “one time only” cervical block treatment.3 In an April 28,
2003 telephone memorandum, it noted inconsistencies in appellant’s statement of the
circumstances of her injury and again indicated that no cervical condition had been accepted. In
a May 5, 2003 memorandum, the Office reiterated that it had not accepted a cervical condition.
On May 9, 2003 it referred appellant for a second opinion examination regarding her present
status and appropriate treatment.
In a June 10, 2003 second opinion report, Dr. Carl W. Huff, a Board-certified orthopedic
surgeon, reviewed appellant’s medical history and diagnostic testing results and conducted a
physical examination. He noted a slight narrowing at the C5-6 and L5-S1 levels of appellant’s
spine, along with minimal osteoarthritis findings that he concluded were normal for appellant’s
age, but otherwise found her spine generally normal. Dr. Huff diagnosed neck pain radiating to
the right upper extremity and lower back pain radiating to the right lower extremity. He
explained that “the basis for [appellant’s] complaints is not obvious,” as the work injury had
caused sprains and contusions which should have resolved with treatment. Dr. Huff noted that
he was unable to find “any evidence of ongoing impairment of function due to residuals of the
reported injury.” He opined that appellant’s current complaints were not related to her original
work injury and that she was able to return to full duty without further treatment. In a work
capacity evaluation, prepared the same day, Dr. Huff reiterated that appellant was able to return
to full duty without restrictions.
On April 17, 2004 appellant filed a recurrence of disability claim alleging that she
experienced right leg pain while climbing stairs on the same day. The employing establishment
controverted the recurrence of disability claim. On June 3, 2004 the Office denied appellant’s
recurrence of disability claim.
In a July 26, 2004 report, Dr. Autry J. Parker, a Board-certified anesthesiologist,
diagnosed herniated cervical disc and cervical radiculopathy, sciatica and possible herniated
lumbar disc. He stated that appellant reported being “pinned between a pallet carrier and a wall”
on June 6, 2002 to which he attributed her cervical symptoms. Dr. Parker noted that the
diagnostic testing results indicated that appellant had a herniated cervical disc at C4-5 with mild
cord effacement and mild to moderate spinal canal stenosis. He opined that appellant’s
symptoms “could be” caused by her work-related injury. On January 7, 2005 Dr. Parker noted
that appellant continued to complain of neck and back pain and “she emphatically insists that she
is unable to go back to work.”

3

On April 13, 2003 appellant filed a new traumatic injury claim for a cervical condition. She stopped work on
April 24, 2003. The Office assigned appellant’s new claim file number 062083377 and accepted it for cervical
strain. See supra note 1.

3

On March 1, 2005 appellant requested reconsideration of the Office’s denial of her
recurrence of disability claim. On November 17, 2005 the Office denied modification of its
June 3, 2004 decision denying appellant’s recurrence of disability claim.
On January 18, 2006 the Office noted that appellant’s claim was currently accepted only
for lumbar sprain/strain and denied authorization of cervical/thoracic injections. The Office
noted that it had not accepted a cervical condition and that appellant had the burden of proving
any condition not yet accepted.
In a February 7, 2005 report, Dr. William Clay Jackson, a Board-certified family
practitioner, stated that appellant’s back pain, which she described as an aching sensation, was
chronic and related to her employment injury. He indicated that appellant stated that her pain
interfered with the activities of daily living and reported experiencing little to no relief from
physical therapy.
On February 1, 2006 the Office referred appellant to Dr. Michael J. Heck, a Boardcertified orthopedic surgeon, for a second opinion examination. In an accompanying statement
of accepted facts, the Office noted that it had not accepted cervicalgia, right cervical
radiculopathy, cervical herniated nucleus pulposis or sciatica as being work related.
Dr. Heck examined appellant and provided a report on March 21, 2006. He reviewed the
diagnostic testing results and conducted a physical examination on which he noted that appellant
complained of pain with hip and knee flexing to 90 degrees, yet had a completely normal lumbar
straight leg raise. Based on a lumbar MRI scan, Dr. Heck diagnosed mild degenerative changes
at L5-S1 but noted that appellant’s spine was otherwise normal. He explained that he did not
find signs of acute muscle strain and that appellant’s complaints did not seem to be based on any
sciatic stress. Dr. Heck concluded that appellant’s lumbar strain had resolved and that she could
return to work as a distribution clerk without restrictions.
On April 12, 2006 the Office issued a notice of proposed termination of appellant’s
compensation benefits. It based its proposed termination on Dr. Heck’s March 21, 2006 second
opinion report.
Following the notice of proposed termination appellant submitted numerous progress and
treatment notes and form reports which duplicated notes that had already been received into the
record. She also provided an April 20, 2006 progress note from Dr. Jackson which did not
discuss her continuing residuals.
By decision dated May 25, 2006, the Office finalized its termination of appellant’s
compensation benefits effective the same day.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.4 The Office may not terminate compensation without
4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

4

establishing that the disability ceased or that it was no longer related to the employment.5 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.6
ANALYSIS
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits as the weight of the medical evidence established that she longer had
residuals of her employment injury.7 The Office based its determination on Dr. Heck’s
March 21, 2006 second opinion report. He examined appellant and noted a discrepancy in her
subjective complaints; she did not complain of pain during a seated straight leg raise or when her
sciatic area was pressured, but did complain of pain when flexing her hip and knee to 90 degrees.
Dr. Heck concluded that he was unable to find an objective basis for explaining appellant’s
subjective complaints and noted that her contusions and lumbar sprain should have resolved. He
also explained that appellant’s mild degenerative changes at L5-S1 were normal for her age and,
therefore, her back condition was no longer related to employment.8 The Board notes that
Dr. Huff, in a June 10, 2003 second opinion report, also concluded that appellant’s injuries
should have resolved and was unable to find an objective basis for her continuing symptoms.
Meanwhile, although Dr. Parker supported that appellant had continuing symptoms, he
stated an inaccurate medical history in his July 26, 2004 report. He indicated that appellant’s
cervical complaints began when she was pinned to the wall by a “pallet jack.” However, the
record reflects that appellant did not claim a cervical condition related to that event at the time of
her injury and that the Office consistently noted that it had not accepted any cervical conditions
as work related.9 Accordingly, Dr. Parker’s July 26, 2004 report does not establish that appellant
had continuing residuals from her accepted lumbar sprain/strain. Dr. Jackson’s February 7, 2005
report was also of diminished probative value; although he opined that appellant’s back pain
continued to affect her activities of daily living and indicated that her symptoms were work
related he did not provide a full discussion of the back complaints to which he referred. He did
not indicate whether appellant’s “back pain” was located in her lumbar, cervical and thoracic
5

Id.

6

See Del K. Rykert, 40 ECAB 284, 295-296 (1988).

7

The record reflects that appellant submitted additional medical evidence following the Office’s termination of
her compensation benefits. The Board, however, notes that it cannot consider this evidence for the first time on
appeal because the Office did not consider this evidence in reaching its final decision. The Board’s review is limited
to the evidence in the case record at the time the Office made its final decision. 20 C.F.R. § 501.2(c).
8

The Board notes that appellant had requested that her cervical spine condition be accepted and the record
reflects that the Office did pay for certain cervical treatments, despite maintaining that it had not accepted a cervical
condition. However, pursuant to Board precedent in James F. Aue, 25 ECAB 151 (1974) and Gary L. Whitmore, 43
ECAB 441 (1992), the mere gratuitous payment of compensation does not constitute an acceptance. The record
does not reflect that the Office accepted a cervical condition in the present claim. Accordingly, the issue before the
Board is whether the Office met its burden of proof in terminating appellant’s compensation benefits for her
accepted lumbar sprain/strain.
9

See Vernon R. Stewart, 5 ECAB 276, 280 (1953) (where the Board held that medical opinions based on histories
that do not adequately reflect the basic facts are of little probative value).

5

spine, did not provide a full discussion of her continuing symptoms and did not fully explain the
reasoning behind his conclusion that appellant’s symptoms were work related. Dr. Manugian
and Dr. Kellett who submitted several medical reports did not address the issue of appellant’s
continuing residual symptoms from her accepted lumbar sprain/strain and consequently their
reports did not establish that appellant was entitled to compensation at the time the Office
terminated her benefits.
Following the notice of proposed termination appellant submitted numerous progress and
treatment form notes contemporaneous with Dr. Heck’s second opinion report. The notes did not
provide any discussion of the issue of appellant’s continuing work-related residuals. Moreover,
with the exception of a form note from Dr. Jackson dated April 20, 2006, the notes were
duplicative of documents previously received into the record. The April 20, 2006 note was
simply a record of treatment and did not address whether appellant had continuing work-related
residuals. Accordingly, the Board finds that the weight of the medical evidence supported the
Office’s decision to terminate appellant’s compensation benefits effective May 25, 2006.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s medical
benefits and wage-loss compensation effective May 25, 2006.
ORDER
IT IS HEREBY ORDERED THAT the May 25, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

